TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 30, 2020



                                     NO. 03-19-00769-CV


                                 Matthew S. Bovee, Appellant

                                                v.

Heinz North America Div. of J.H. Heinz Co., L.P.; CBS News, Inc.; Michael Kasper Heinz;
         Michael Charles Heinz; Michelle Heinz; and Jerika Duncan, Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an interlocutory appeal from the district court’s October 17, 2019 orders denying

Appellant’s TCPA motion to dismiss. Having reviewed the record and the parties’ arguments,

the Court holds that there was no reversible error in the district court’s orders. Therefore, the

Court affirms the district court’s orders. The January 30, 2020 stay of trial-level proceedings is

lifted and this cause is remanded for further proceedings consistent with this opinion and section

27.009 of the Civil Practice and Remedies Code. See former Tex. Civ. Prac. & Rem. Code

§ 27.009. Because Appellant is indigent and unable to pay costs, no adjudication of costs is

made.